Citation Nr: 1144964	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-28 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for malignant melanoma, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from August 1956 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 RO rating decision that determined that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for malignant melanoma.  

In a March 2008 decision, the Board reopened and remanded the Veteran's claim for entitlement to service connection for malignant melanoma, to include as due to exposure to ionizing radiation.  

The Board observes that an August 2011 supplemental statement of the case incorrectly listed a second issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for cancer of the lymph nodes, to include as due to exposure to ionizing radiation.  The Board notes, however, that the March 2008 Board decision (noted above) denied the Veteran's application to reopen the claim for entitlement to service connection for cancer of the lymph nodes, to include as due to exposure to ionizing radiation.  The Board observes that in July 2010, the Veteran subsequently filed a new claim as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for cancer of the lymph nodes, to include as due to exposure to ionizing radiation.  A March 2011 RO decision determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for cancer of the lymph nodes, to include as due to exposure to ionizing radiation.  The Board notes that the Veteran has not filed a notice of disagreement or a substantive appeal as to the March 2011 RO decision.  Therefore, that issue is clearly not before the Board.  





FINDINGS OF FACT

1.  There is no probative evidence demonstrating that the Veteran was exposed to ionizing radiation in service.  

2.  The Veteran's malignant melanoma was not present during service or for many years thereafter, and was not caused by any incident of service including alleged exposure to ionizing radiation.  


CONCLUSION OF LAW

Malignant melanoma was not incurred in or aggravated by service, and is not proximately due to or a result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2003, a rating decision in April 2004, a statement of the case in August 2005, correspondence in July 2006, a supplemental statement of the case in April 2007, and correspondence in December 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in an August 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  

The Board observes that VA did not provide the appellant with an examination in connection with his claim for service connection for malignant melanoma, to include as due to exposure to ionizing radiation.  The Board finds, however, that an examination was not necessary to make a decision on that claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2002).  Specifically, under the law, an examination or opinion is necessary to make a decision on the claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Board notes that, in this matter, the appellant's service treatment records do not show treatment for malignant melanoma.  Additionally, there is no indication that the appellant's claimed malignant melanoma, to include as due to exposure to ionizing radiation, may be associated with his period of service.  As there is no evidence of malignant melanoma in service and no indication that such disorder may be associated with the appellant's period of service, including any alleged exposure to ionizing radiation, the facts of this case do not meet the criteria (i.e. prongs (2) and (3) as discussed in McLendon) to warrant a VA examination.  See Id.  

Additionally, the Board points out that in the December 2009 correspondence (noted above), the RO requested that the appellant provide more information regarding his alleged radiation exposure and that he use an enclosed Radiation Risk Activity Information sheet as a guide to providing such information.  The appellant was specifically requested to provide a full description of his duties and activities while a participant in any radiation-risk activities.  The appellant did not respond.  Further, the Board notes that a June statement from the Department of the Air Force, Headquarters United States Air Force, noted that the Air Force Safety Center called and wrote to the appellant regarding his alleged radiation exposure and that he had not contacted that organization as requested.  The Board reminds the appellant that the duty to assist is not a "one-way street."  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  




Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as malignant, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In addition, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), interpreting 38 U.S.C.A. § 1110 in light of its legislative history, held that VA compensation benefits are available for alcohol or drug-related disability, that arises secondarily from a service-connected disorder.  Id. at 1370.  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to radiation may be addressed under 38 C.F.R. § 3.309(d) or § 3.311.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that he has malignant melanoma that is related to service, to include as due to exposure to ionizing radiation.  He specifically alleges that he was exposed to ionizing radiation while loading and unloading nuclear weapons on aircraft while serving in Korea.  

The Veteran had active service from August 1956 to July 1976.  His DD Form 214s list his occupational specialties as a munitions specialist, a munitions maintenance technician, and as a munitions maintenance supervisor.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of malignant melanoma.  His service medical records do, however, include references to working with nuclear weapons.  On a medical history form at the time of a October 1970 Class III flying examination, the Veteran checked that he had worked with a radioactive substance.  The Veteran specifically indicated that he had worked with nuclear weapons.  The reviewing examiner reported that the Veteran worked with nuclear weapons from 1958 to 1959.  The objective Class III flying examination report also noted that the Veteran worked with nuclear weapons from 1958 to 1959.  

The Veteran's available service personnel records do not refer to any exposure to ionizing radiation.  An undated Airman Air Force Specialist, Munitions Specialist, Specialty Summary, indicated that a munitions specialist performed activities including decontaminating areas and equipment exposed to toxic agents and radioactive materials and loaded such munitions as atomic bombs.  

An August 2006 statement from the Department of the Air Force, Headquarters United States Air Force, indicated that as a result of a request from the RO, they queried the United States Air Force Master Radiation Exposure Registry (MRER) for records of occupational radiation exposure monitoring regarding the Veteran.  The statement indicated that no external or internal exposure data for the Veteran was found.  

A June 2011 statement from the Department of the Air Force, Headquarters United States Air Force, reported that in response to a request from the RO, they queried the occupational radiation exposure monitoring records in the MRER for the Veteran.  The statement indicated that no external or internal radiation exposure data for the Veteran was found.  The statement reported that an inquiry was also sent to the Air Force Safety Center (AFSC) requesting any information that they might have regarding the Veteran's radiation exposure history.  It was noted that the AFSC requested the Veteran's official personnel records from the National Personnel Records Center (NPRC).  The statement reported that no record existed.  Additionally, the statement indicated that the AFSC called and wrote to the Veteran and that he had not contacted the AFSC as requested.  The statement indicated that based on the lack of information, they were unable to recommend a (radiation) dose.  

The first question before the Board is whether the Veteran meets the criteria for qualification as a "radiation-exposed" Veteran.  His service records do not reflect any exposure to radiation monitored by dosimetry badge or that he participated in atmospheric nuclear weapon testing or any other radiation risk activity, as defined by 38 C.F.R. § 3.309(d)(3).  As there is no evidence demonstrating participation in a "radiation-risk activity," he does not meet the criteria for qualification as a "radiation-exposed" Veteran.  

As the Veteran's participation in a radiation-risk activity has not been confirmed, in order to qualify for service connection for malignant melanoma as a result of exposure to ionizing radiation, there must be evidence documenting the level of his radiation exposure, and his malignant melanoma, as a "radiogenic" disease, must be determined by the VA Under Secretary of Health to be related to ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service.  As noted above, the Veteran's service records do not specifically document exposure to ionizing radiation.  The Veteran, however, asserts that he was exposed to ionizing radiation as a result of his duties working with nuclear weapons.  Although the Veteran's service treatment records do mention in October 1970 that he worked with nuclear weapons from 1958 to 1958, the MRER indicated that no external or internal radiation exposure data for the Veteran was found.  

The Board notes that the Veteran was specifically requested by the RO to provide more information regarding his alleged radiation exposure, including a full description of his duties and activities while a participant in any radiation-risk activities.  The Veteran did not respond to the request.  Additionally, the June 2011 statement from the Department of the Air Force, Headquarters United States Air Force, indicated that the AFSC called and wrote to the Veteran and that he had not contacted the AFSC as requested.   See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that because the Veteran's service records do not demonstrate exposure to ionizing radiation, duties involving the use of radar equipment, or training therefore, it is not necessary to refer the claim to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  

The Board has considered the Veteran's assertions regarding exposure to ionizing radiation as a result of working with nuclear weapons.  The Board concludes that even assuming the Veteran did work with nuclear weapons, he is not competent to relate his malignant melanoma to any ionizing radiation to which he may have been exposed.  Thus, the Veteran's lay assertions in this regard are not competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As there is no probative record of the Veteran having been exposed to ionizing radiation in service, there is no need to further assess whether his radiogenic disease, malignant melanoma, is related to an unknown radiation dose to which he was exposed in service, and service connection for malignant melanoma, as secondary to exposure to ionizing radiation, is not warranted.  

The Board now turns to the final remaining issue of whether service connection for malignant melanoma is warranted based upon direct causation.  

As discussed above, the Veteran's service treatment records do not show complaints, findings, or diagnoses of malignant melanoma.  

The first post-service evidence of record of malignant melanoma is in November 1998.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim for direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

A November 1998 VA surgical pathology report noted that a skin lesion from the Veteran's left upper back was punch biopsied.  The summary indicated that there was a malignant melanoma with a maximum tumor depth of .41 mm and that the lesion extended to the margin of the resection.  

A subsequent November 1998 VA surgical report indicated that the Veteran had a pigmented nevus of the left shoulder just medial to the scapula.  It was noted that the Veteran previously had a biopsy by a dermatologist, which revealed the lesion to be approximately .41 mm thick.  The surgeon reported that the lesion was approximately 1.4 cm in size and that the Veteran was brought into surgery for excision of the lesion.  The surgeon indicated a complete excision was carried out down through and into the subcutaneous fat.  The preoperative diagnosis was melanoma of the left shoulder.  A postoperative diagnosis was not provided.  

An October 2002 VA treatment entry noted that the Veteran had a malignant melanoma of the left back in "1999."  The assessment was history of a malignant melanoma of the left upper back.  

A March 2005 VA treatment entry reported that the Veteran had history of a malignant melanoma of the left upper back in 1998.  He complained of left arm swelling because of a lymph node resection status post a malignant melanoma of the left upper back.  It was noted that the Veteran would be sent for laboratory tests.  Another March 2005 entry, on the same day, related an assessment that included history of malignant melanoma.  

The Board observes that the probative medical records do not suggest that the current malignant melanoma (or history of malignant melanoma), is related to the Veteran's period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that the Veteran's present malignant melanoma began many years after service, without relationship to service.  

The Veteran has alleged that his current malignant melanoma had its onset during his period of service.  While the Veteran is competent to report that he had skin problems during his period of service, or that he had skin problems for many years, he is not competent to diagnose his claimed malignant melanoma as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and a medical professional has not related malignant melanoma to his period of service.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau, supra.  

The weight of the competent medical evidence demonstrates that the Veteran's malignant melanoma began many years after service and was not caused by any incident of service, including exposure to ionizing radiation.  The Board concludes that the Veteran's malignant melanoma was neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for malignant melanoma, to include as due to exposure to ionizing radiation, is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


